The plaintiff in error was convicted in the county court of Hughes county upon an information charging the unlawful sale of intoxicating liquor to one R.E. Stiles, and in accordance with the verdict of the jury he was, on the 20th day of January, sentenced to be confined for thirty days in the county jail, and to pay a fine of fifty dollars. An appeal was taken by filing in this court on March 18, 1913, petition in error with case-made. No brief has been filed, and the Attorney General has filed a motion to affirm for failure to prosecute the appeal. In cases of this kind, we do not consider it the duty of this court to examine the record, to determine whether or not the trial court erred in the admission and rejection of testimony. We have examined the record proper, and find no error. The motion to affirm is sustained. The judgment is therefore affirmed. Mandate forthwith.